              Case 1:19-cv-09172-RA Document 88 Filed 10/06/20 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 REFAEL KLEIN,                                                    DATE FILED: 10-6-20

                            Plaintiff,
                                                                    19-CV-9172 (RA)
                       v.
                                                                         ORDER
 STACEY R. B. AICHER

                            Defendant.



RONNIE ABRAMS, United States District Judge:

         Having reviewed the parties’ recent communications, the Court grants Plaintiff a two week

extension to pay Defendant’s attorneys’ fees and costs. Plaintiff shall make these payments no later than

October 20, 2020. No further adjournments will be granted.

SO ORDERED.

Dated:     October 6, 2020
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
